Judgment, Supreme Court, New York County (Robert Stolz, J), rendered September 24, 2007, convicting defendant, after a jury trial, of attempted assault in the second degree and menacing in the second degree, and sentencing her to a term of six months, with five years’ probation, unanimously affirmed.
*433The evidence was legally sufficient to establish that the liquid bleach defendant threw at the victim was a dangerous instrument (see Penal Law § 10.00 [10], [13]). Despite the absence of expert testimony, the jury could have reasonably concluded, from the victim’s injuries, from the damage to a carpet and to the victim’s clothing, and from its own knowledge and experience regarding the properties of bleach (see e.g. Havas v Victory Paper Stock Co., 49 NY2d 381, 386 [1980]), that the bleach was readily capable of causing serious injury such as disfiguring burns. Concur—Sweeny, J.P, Buckley, Catterson, Acosta and Freedman, JJ.